Citation Nr: 1042111	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2005 rating decision of the Togus, Maine, Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss existed prior to his 
entry into service.

2.  The evidence clearly and unmistakably shows that the 
appellant's preexisting hearing loss did not permanently worsen 
during his period of active service.

3.  There is no competent and credible evidence of a nexus 
between a post-service diagnosis of tinnitus and service, to 
include in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss existed prior to enlistment, and it 
was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.306, 3.385 (2010).

2.  Tinnitus was not incurred or aggravated while on active duty.  
38 U.S.C.A. §§  1110, 1154, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in May 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  While the appellant was 
provided with notice of the type of information and evidence 
needed to substantiate his claim for service connection, he was 
not provided complete notice of the type of evidence necessary to 
establish disability ratings and effective dates.  Despite the 
inadequate notice provided to the claimant on these elements, in 
light of the decisions reached below, the Board finds that error 
harmless.  Bernard v. Brown, 4 Vet. App. 384, 294 (1993).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained the 
Veteran's service and VA treatment records and afforded him a VA 
examination.  The appellant submitted private treatment records.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Entitlement to service connection for bilateral hearing 
loss and tinnitus.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d).

The provisions of 38 U.S.C.A. § 1111 provide that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Under 38 U.S.C.A. § 1153, a pre-existing injury or disease will 
be presumed to have been aggravated in service in cases where 
there was an increase in disability during service unless there 
is a specific finding that the increase in disability is due to 
the natural progress of the disease.  The provisions of 38 C.F.R. 
§ 3.306(b) provide that aggravation may not be conceded unless 
the pre-existing condition increased in severity during service.

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  38 C.F.R. § 
3.385.  Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying 
the laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
(dB) or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

The November 2009 VA examination report shows that the Veteran 
has a bilateral hearing loss for VA purposes as well as tinnitus.  
Thus, the question is whether current hearing loss and tinnitus 
are related to active military service or events therein.  See 38 
C.F.R. § 3.303.

After converting from ASA units to ISO (ANSI) units, a September 
1965 entrance examination report shows that the Veteran had a 
bilateral hearing loss for VA purposes.  The examiner diagnosed 
bilateral hearing loss and issued a profile of H-2.  Because 
bilateral hearing loss was noted at entry, the presumption of 
soundness does not apply to this disorder.  Hence, the issue 
before the Board is whether the pre-existing bilateral hearing 
loss was aggravated during the Veteran's service.  The Board 
finds that the preponderance of the evidence is against a finding 
that bilateral hearing loss was aggravated during service.

The Board has reviewed all service, VA, and private treatment 
records along with the November 2009 VA examination report.  
These records do not include any competent and credible evidence 
that the bilateral hearing loss permanently worsened during his 
period of active service.  Indeed, the service treatment records 
show that the Veteran did not have a bilateral hearing loss for 
VA compensation purposes at either an October 1966 medical 
examination, or his September 1967 separation examination.  The 
November 2009 VA examiner opined that with no objective measures 
to demonstrate a worsening of the appellant's hearing loss at the 
time of separation, it was less likely than not that the 
bilateral hearing loss is related to in-service noise exposure.

Turning to tinnitus, the Veteran served as a radioman.  He claims 
in-service noise exposure from jets and from artillery and mortar 
fire.  The RO verified that there was a mortar attack at an Army 
air field where the appellant was stationed.  Therefore, the 
Board finds that the claimant engaged in combat with the enemy, 
and that he had in-service noise exposure.  In this regard, 38 
U.S.C.A. § 1154(b) provides that, in the case of a veteran who 
engaged in combat with the enemy during a period of war, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation during 
service.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 
1996); 38 C.F.R. § 3.304(d).  The provisions of 38 U.S.C.A. § 
1154(b), however, do not address the questions of the existence 
of a nexus between such disability and service.  See also Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).

The Board has reviewed all service, VA, and private treatment 
records along with the November 2009 VA examination report.  
These records do not include any opinion linking tinnitus to 
service.  These records also do not reveal any competent evidence 
of tinnitus during service.  Significantly, no service treatment 
record, including the separation examination, contains a 
diagnosis of tinnitus.  There were no in-service complaints 
reported to any medical personnel pertaining to ringing in the 
ears.  In fact, there are no documented complaints of tinnitus 
until decades after the appellant separated from active duty.  
This fact raises questions as to the credibility of any assertion 
that the appellant has suffered from tinnitus since he separated 
from active duty.  Finally, the November 2009 VA examiner opined 
that it is less likely than not that the tinnitus is related to 
military service.

The only evidence of record supporting the claim that bilateral 
hearing loss and tinnitus are due to service is the statements of 
the Veteran and his spouse.  While a lay person is competent to 
state that he has trouble hearing or that he perceives a ringing 
in his ears, the etiology of hearing loss and tinnitus are 
matters for which lay opinion evidence is not competent nexus 
evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
As a lay person untrained in the field of medicine, the 
appellant's opinion does not constitute competent medical 
evidence and lacks probative value.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Moreover, it 
is noted that the appellant's spouse in 2006 noted that she had 
noticed the appellant having hearing problems only for the prior 
few years, and that the Veteran had never mentioned any problem 
with ringing in the ears.  Neither statement helps the appellant.
 
As for continuity of symptomatology, the appellant claims that 
his tinnitus began during service.  At the separation 
examination, the claimant denied any ear, nose, or throat 
trouble, as well as any hearing loss.  In light of this 
inconsistency, the Board finds the Veteran's credibility lacking 
as to his report of continuity of symptomatology.  The Board 
assigns greater probative value to what the appellant reported at 
his separation examination than on his later assertion of 
continuity of symptomatology made in connection with a claim for 
monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).

While there is competent evidence that the Veteran now has 
bilateral hearing loss and tinnitus, without competent evidence 
linking  the current disorders to service the benefits sought on 
appeal cannot be granted.  

The claims are denied.

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


